                                                                  JS-6



            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA


Mal Kim,
     Plaintiff,                    CASE NO. CV 19-00875 DSF (SSx)

                  v.
                                   JUDGMENT OF DISMISSAL
Rigoberto Castellanos, et al.,
     Defendant.



   The Court having previously issued an Order to Show Cause re
Dismissal for Lack of Prosecution and Plaintiff not having
responded or shown a reason why the action should not be
dismissed in its entirety for the failure of plaintiff to prosecute,
   IT IS ORDERED AND ADJUDGED that this action be
dismissed.

     IT IS SO ORDERED.


Date: July 24, 2019                ___________________________
                                   Dale S. Fischer
                                   United States District Judge
